t c memo united_states tax_court kevin m bullock and edna d bullock petitioners v commissioner of internal revenue respondent docket no 25152-15l filed date kevin m bullock and edna d bullock pro sese deborah aloof for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determination by the internal reve- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar nue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits petitioners separated sometime before date mr bullock resided in maryland and mrs bullock resided in the district of columbia when they filed their petition petitioners filed joint federal_income_tax returns for and but did not pay the tax shown as due the irs subsequently assessed the tax for both years plus additions to tax under sec_6651 and sec_6654 petitioners’ total outstanding tax_liabilities for and exceed dollar_figure on date in an effort to collect these unpaid liabilities the irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing on date respondent received from petitioners a form request for a collection_due_process or equivalent_hearing in their re- quest they checked the boxes marked installment_agreement offer in compro- mise and i cannot pay balance they attached to their request a statement indicating among other things that they intended to seek abatement of the additions to tax after receiving petitioners’ case a settlement officer so from the irs appeals_office reviewed their administrative file and confirmed that the tax liabil- ities in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioners a letter scheduling a telephone cdp hearing for date the so informed petitioners that in order for him to consider collection alternatives they had to provide him before the hearing completed forms 433-a collection information statement for wage earners and self-em- ployed individuals proof of estimated_tax payments for and a state- ment explaining any reasonable_cause defense they might have against the addi- tions to tax the so requested that petitioners send him these documents by feb- ruary sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioners under sec_6651 and sec_6654 had been approved by a supervisor petitioners supplied none of the requested documents by that date on date the so attempted to contact petitioners’ representative to conduct the scheduled cdp hearing but the representative was unavailable on date the so sent petitioners a letter allowing them days to submit the request- ed documentation after receiving this letter each petitioner submitted a separate form 433-a to the so on his form 433-a mr bullock reported monthly income of dollar_figure and monthly expenses of dollar_figure the so determined that mr bullock had under- reported his monthly income and that his monthly expenses exceeded the appli- cable local standards by more than dollar_figure per month the so determined that mr bullock’s actual monthly income was dollar_figure and that his allowable monthly ex- penses were dollar_figure he accordingly calculated that mr bullock could make monthly payments of dollar_figure toward his tax_liabilities on her form 433-a mrs bullock reported monthly income of dollar_figure and monthly expenses of dollar_figure the so determined that her allowable monthly ex- penses under the applicable local standards were dollar_figure he accordingly calcu- lated that mrs bullock could make monthly payments of dollar_figure toward her tax_liabilities on date the so contacted petitioner’s representative who in- quired about a six-year installment_agreement see internal_revenue_manual irm pt date the so proposed a six-year installment_agreement with monthly payments of dollar_figure to be divided between petitioners this was dollar_figure less than the sum of the monthly payments or dollar_figure that he had determined petitioners could make separately the dollar_figure monthly payments under the so’s proposed agreement would have covered petitioners’ outstanding tax_liabilities for on date petitioners informed the so that they would not accept this offer he allowed them another days to submit a counteroffer but they chose not to do so the so accordingly closed the case and on date issued a notice_of_determination sustaining the proposed levy petitioners timely petitioned this court on date respondent filed a motion for summary_judgment to which we directed petitioners to respond our order informed them that if they disagreed with any facts stated in the irs motion they should point out those specific factual issues we also informed pe- titioners that failure to respond to our order would be grounds for granting re- spondent’s motion and entering judgment against them petitioners did not re- spond to this court’s order and have not otherwise responded to the irs motion for summary_judgment i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioners did not respond to the motion for summary_judgment we could enter decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication ii standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where as here there is no challenge to the amounts of the taxpayers’ underlying liabilities for the years in question we review the irs determination for abuse_of_discretion 114_tc_176 abuse of dis- cretion occurs when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir iii analysis in deciding whether the so abused his discretion in sustaining the proposed levy we consider whether he properly verified that the requirements of appli- cable law or administrative procedure have been met considered any relevant 3in their request for a cdp hearing petitioners indicated that they intended to seek abatement of the additions to tax on the ground of reasonable_cause however they did not submit to the so any evidence of reasonable_cause despite his request that they do so nor did they challenge the additions to tax in their pe- tition to this court they are thus precluded from challenging the additions to tax here see rule b any issue not raised in the assignments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs issues petitioners raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more than intrusive that necessary see sec_6330 we find that the so properly verified that all requirements of applicable law and administrative procedure were followed taxpayers may raise at a cdp hearing relevant issues relating to the collec- tion action and are entitled to make offers of collection alternatives see sec_6330 and in their hearing request petitioners indicated their intention to seek a collection alternative in the form of an installment_agreement sec_6159 authorizes the commissioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a tax- payer’s unpaid liability see 140_tc_173 subject_to exceptions not relevant here the decision to accept or reject an 4petitioners assert that the assessments for and were incorrect but these assessments were based on the tax that petitioners had reported on their and returns the so states in his case activity record that he verified through transcript analysis that there is a valid assessment for each year peti- tioners have alleged no facts suggesting that either assessment was improper and we find no basis in the record for any such contention 5according to petitioners’ account transcripts for and they entered into installment agreements with the irs in early these agreements were withdrawn later that year apparently because of petitioners’ failure to make the agreed-upon payments installment_agreement lies within the commissioner’s discretion see sec_301_6159-1 c i proced admin regs see also rebuck v commis- sioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir petitioners supplied forms 433-a with attached financial documentation after determining their allowable expenses under applicable local standards the so determined that mr and mrs bullock could make monthly payments of dollar_figure and dollar_figure respectively toward their tax_liabilities petitioners do not contend that they are entitled to a deviation from the irs local standards at petitioners’ request the so calculated what their required_payments would be under a six-year installment_agreement see irm pt when a taxpayer is unable to full pay immediately and does not qualify for a streamlined installment_agreement the taxpayer may still qualify for the six-year rule the so determined that the required monthly payment would be dollar_figure split between them this was dollar_figure less than the sum of the monthly payments that he determined they could make separately petitioners rejected this offer but they did not explain the grounds for their rejection nor did they make a counteroffer even though the so invited them to do so and gave them days to submit one in their petition petitioners assert that payments as high as dollar_figure per month would cause them economic hardship economic hardship is defined as the inability to meet reasonable basic living_expenses irm pt date petitioners advanced no claim of economic hardship to the so nor did they allege in their petition any facts suggesting that they would be unable to meet basic living_expenses under the so’s proposal we decline to impose on settlement officers an obligation to evaluate arguments that taxpayers have not made see eg allen v commissioner tcmemo_2017_64 at in reviewing the so’s decision respecting an installment_agreement we will not substitute our judgment for his recalculate the taxpayer’s ability to pay or in- dependently determine what would be an acceptable offer see thompson t c pincite lipson v commissioner tcmemo_2012_252 and an so is not required to negotiate with a taxpayer indefinitely see eg 137_tc_123 petitioners had ample opportunity to submit a counteroffer for the so’s consideration but declined to do 6petitioners allege that mrs bullock filed for chapter bankruptcy in oc- tober but they have submitted no documentation suggesting that any bank- ruptcy case remains pending without an automatic_stay in place under u s c sec_362 respondent may pursue collection action against mrs bullock in any event any automatic_stay would not affect collection action with respect to her and tax years which postdate her alleged bankruptcy filing so the so did not abuse his discretion by closing the case when petitioners failed to submit a counteroffer by his deadline and ceased further communications with him see gentile v commissioner tcmemo_2013_175 106_tcm_75 finding no abuse_of_discretion where taxpayer failed to submit a form in sum we find that the so in upholding the levy properly balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that the collection action be no more intrusive than necessary petitioners rejected the so’s proposed installment_agreement without offering an alternative and the so acted reasonably in closing the case finding no abuse_of_discretion in this or any other respect we will grant summary_judgment for respondent and sustain the proposed levy 7an appeals officer likewise does not abuse his discretion in declining to enter into an installment_agreement where the taxpayers are unwilling or unable to comply with their ongoing estimated_tax obligations see 129_tc_107 boulware v commissioner tcmemo_2014_80 107_tcm_1419 aff’d 816_f3d_133 d c cir petitioners do not dispute that they were not in compliance with their estimated_tax obligations for to reflect the foregoing an appropriate order and decision will be entered
